Gray, C. J.
This is an action between the owners of adjacent lots of land. Each has as much land as her deed calls for. The controversy is as to a strip one foot wide on which the fence between the two lots stands. To whom this belongs depends upon the application of the description in the deeds to the land. It is true that the boundary upon the land of a third person makes that land a monument, but where the monument is is a question of fact. The judge of the Superior Court has found as facts that the defendant proved no title to the strip in question, and that the plaintiff was in possession thereof. His finding was based partly on the testimony of witnesses, and depends upon their credibility. The bill of exceptions presents pure questions oi *50fact, on which the decision of the court below is final. No title in either party being proved, the plaintiff’s possession is sufficient to maintain this action. Exceptions overruled.